Citation Nr: 1635707	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-27 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) or a depressive disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection of peripheral neuropathy of the bilateral upper and lower extremities.

4.  Entitlement to service connection for a skin disability other than tinea pedis, claimed as chloracne.

5.  Entitlement to an increased (compensable) initial evaluation for tinea pedis, to include whether the Veteran is entitled to a separate grant of service connection for fungal infection of the toenails (onychomycosis), calluses, corns, or bunions.

6.  Entitlement to an effective date prior to April 12, 2007, for a grant of service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active U.S. Army service from October 1966 to October 1969, including one year of service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and September 2013 rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In the August 2012 rating decision, service connection for tinea pedis was granted, effective April 12, 2007, and a noncompensable initial evaluation was assigned.  In September 2013, claims for service connection for PTSD, diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, and for chloracne were denied.  The issues on appeal are more accurately stated as listed on the title page of this decision.
 
The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing conducted in February 2016.  The transcript of that record is associated with the Veteran's electronic claims file.  As part of that hearing, the Veteran submitted a written statement indicating that he was submitting additional documents and wished to "waive remand."

The agency of original jurisdiction (AOJ) issued the final statement of the case (SOC) in this case in June 2014.  After the SOC was issued, but prior to the February 2016 Travel Board Hearing, additional VA psychiatric treatment records have been added to the file.  It is not clear whether the Veteran's request to "waive remand" was intended to authorize the Board to review the additional documents added to the claims file by VA after the June 2014 SOC.  However, the February 2016 written presentation provided by the Veteran's representative summarizes those records, so the Board interprets the waiver of AOJ review as including all records associated with the claims file.  Appellate review may proceed.  

In February 2016, shortly before the appeal addressed in this decision was certified to the Board for review, the Veteran disagreed with an RO determination that his income was in excess of the amount which allows award of non-service-connected pension.  It is appropriate to allow the RO a period of time during which the Board does not have jurisdiction over an appeal to respond to this notice before the Board takes jurisdiction of the disagreement.  The RO should respond to this disagreement during the Remand appended to this decision.  

The Veteran's claims file is wholly electronic.

The claim of entitlement to a compensable initial evaluation for tinea pedis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The clinical evidence is in equipoise to warrant a finding that the Veteran's current acquired psychiatric disorder, variously diagnosed as PTSD or a depressive disorder, is linked to his service.

2.  The Veteran does not have diabetes mellitus or chloracne.

3.  The Veteran's current peripheral neuropathy of the bilateral upper and lower extremities is not due to diabetes mellitus, since that disease is not medically diagnosed, and was not manifested within one year following the Veteran's last exposure to herbicides or within one year following the Veteran's service discharge.  

4.  The criteria for an effective date of June 2, 2006, for a grant of service connection for tinea pedis are met.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, variously diagnosed as PTSD or a depressive disorder, are met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

2.  The criteria for service connection for diabetes mellitus or for chloracne are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

3.  The criteria for service connection for peripheral neuropathy of the bilateral upper and lower extremities are not met, nor are the criteria for application of a presumption of service connection for early-onset peripheral neuropathy met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.309 (2015).

4.  The criteria for assignment of an effective date of June 2, 2006, but no earlier, for a grant of service connection for tinea pedis are met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

After the Veteran submitted his requests to reopen and new claims for service connection, the Board, in a September 2011 decision, directed that the claim for service connection for tinea pedis be reopened.  Since the claim was reopened and granted, the claim for service connection has been substantiated, and no further notice as to a "downstream" claim for an earlier effective date is required.  Further notice under 38 U.S.C.A. § 5103 (a) is no longer required, since the purpose of notice has been fulfilled once the claim of service connection has been substantiated.  

As discussed further below, the claim for service connection for PTSD is granted.  Therefore, no further duty to obtain any additional record with respect to that claim is required.  

Following additional service connection claims in September 2012, a notice letter issued in October 2011 advised the Veteran of all elements required to substantiate each claim for service connection.  

The burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  In this case, the Veteran has not alleged that he was prejudiced in any way by the timing or content of notice to him, and the record discloses no prejudice.  The Board additionally notes that the Veteran is represented by an attorney.  The attorney has not alleged any defect in notice to the Veteran.

The Veteran's service treatment records are associated with the claims file.  The Veteran submitted a few private treatment records, and has not indicated that additional private records are available.  VA sought disability records from the Social Security Administration (SSA), but was informed that those records had been destroyed.  No further attempt to locate SSA records is required.  

VA treatment records and reports of VA examinations are associated with the claims files.  

As to the Veteran's 2016 hearing before the Board, 38 C.F.R. 3.103 (c)(2) requires a decision review officer (DRO) or Board hearing chairman who conducts a hearing to fulfill two duties.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned elicited testimony necessary to determine service connection and an effective date for a grant of service connection.  Pertinent evidence not yet associated with the claims folder was addressed.  The Veteran and his attorney demonstrated that the Veteran understood the criteria for entitlement to the benefits sought.  The duty to assist the Veteran at his hearing has been met. 

The Veteran has not identified or referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development of his claims.  The duty to assist has been met, as described above.  

Applicable Law, Claims for Service Connection  

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

That an injury or event occurred in service alone is not enough.  There must be chronic disability resulting from that injury or event.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity, if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Diabetes mellitus is defined as a chronic disease.  38 C.F.R. § 3.303(a).  Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

1.  Claim for service connection for an acquired psychiatric disorder

When the Veteran first sought service connection for an acquired psychiatric disorder, to include PTSD, in September 2012, regulations specified that, in order to establish service connection for PTSD, the evidence must include a medical diagnosis of PTSD conforming to the American Psychiatric Association, Diagnostic and Statistical Manual, Fourth Edition (DSM-IV) (1994).  The regulations also required a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

VA's regulations regarding rating psychiatric disorders were recently amended to replace references to DSM-IV to American Psychiatric Association, Diagnostic and Statistical Manual, Fifth Edition (DSM-5) (2013) and update the nomenclature used to refer to certain psychiatric conditions.  See 80 Fed. Reg. 14308 (March 19, 2015).  The DSM-5 criteria are applicable to appeals certified to the Board after August 14, 2014.  In this case, the claim for service connection for an acquired psychiatric disorder, to include PTSD, was not certified to the Board until April 2015.  See April 28, 2015 Certification of Appeal.  Therefore, the DSM-5 criteria apply.   

For VA purposes, fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In support of his claim for service connection for PTSD the Veteran provided a copy of his certificate of award of the Army Commendation Medal for Meritorious Service to the Army Support Command in Qui Nhon.  The Veteran's personnel records reveal that he was a supply specialist.

The Veteran was afforded VA examination in January 2013.  The Veteran reported that the base on which he was stationed occasionally came under attack by hostile forces.  He reported that guards on duty were killed by someone attempting to infiltrate the perimeter, among other deaths at the base.  The examiner concluded that, although the stressors experienced by the Veteran were adequate to support a diagnosis of PTSD, the Veteran did not meet the full DMS-IV diagnostic criteria for PTSD because he did not manifest the "full breadth" of symptoms.  The examiner noted the Veteran's history of unemployment since 1993, lack of friends, his divorced status, diminished social interest, and difficulty maintaining stable housing.  

The examiner opined that the Veteran's clinical presentation was best represented by the diagnosis of depressive disorder, not otherwise specified.  The examiner attributed the depressive disorder to a combination of factors, including the recent loss of family members.  However, the examiner also noted that VA treated the Veteran at least briefly for a psychiatric disorder as early as 2005.  The examiner did not opine as to the likelihood that the diagnosed depressive disorder was related to the Veteran's military service. 

The RO determined that the information provided by the Veteran was insufficient for stressor corroboration.  No information regarding the base where the Veteran was stationed was sought.

October 2014 VA mental health treatment records reflect a history of "past diagnosis of PTSD."  The provider opined that the Veteran's PTSD symptoms were "clinically significant," with a PCL score of 63, with any score in excess of 50 being considered clinically significant.  Objective examination in November 2014 disclosed cognitive impairment, despite the fact that the Veteran reported having no history of head injury.  In addition to cognitive impairment, the Veteran manifested depression, anxiety, irritability, nervousness, and a lengthy list of other symptoms consistent with PTSD.  The provider indicated that, the Veteran's symptoms were consistent with the diagnosis of PTSD.  

A VA provider who treated the Veteran in November 2014 stated that the Veteran had some "trauma-related symptoms" including sleep disturbance.  

In January 2015, a VA mental health provider noted that the Veteran reported complaints of nightmares, sleep disturbances, and depression for more than 15 years.  The provider concluded that the Veteran had depression and symptoms consistent with PTSD.  The provider further opined that recent deaths of friends and family members activated war memories.  These records further reflect that the Veteran declined further psychotherapy referral.  See Nov. 12, 2015 VA Psychiatric Attending Note.  The Board further notes that the treatment notes do not specify which version of the DSM was applied.  For purposes of this claim, it is more favorable to the Veteran to assume that the diagnoses assigned in 2014 and 2015 conform to the DSM-5 criteria, and the Board so assumes.

The competent and probative evidence establishes that a diagnosis of PTSD has been assigned by treating VA providers in 2014 and 2015.  Those providers have expressed disagreement with the conclusion expressed by the VA examiner who, in January 2013, concluded that the Veteran did not meet the criteria for assignment of a diagnosis of PTSD.  Thus, although a January 2013 VA examination report is unfavorable to the claim, there is favorable VA outpatient treatment evidence in 2014 and 2015.  

Weighing the competent, favorable 2014 and 2015 VA evidence against the unfavorable competent 2013 VA examination report, it appears to the Board that the evidence is in equipoise.  When the evidence is in equipoise, reasonable doubt is resolved in the Veteran's favor.  The claim for service connection for PTSD is resolved in the Veteran's favor.  

2.  Claims for service connection for diabetes mellitus and a skin disability claimed as chloracne

The examiner who conducted August 2013 VA endocrine examination explained how diabetes is defined, and explained that laboratory examinations of the Veteran's blood for markers relevant to diagnosing diabetes showed that the Veteran did not meet the criteria for a diagnosis of diabetes.  The examiner explained that relevant evidence during the period from 2006 through August 2013 was unfavorable to the claim.  The examiner concluded that the Veteran "does not have Diabetes Mellitus, type II."

The Veteran contends that, in addition to a skin disability diagnosed as tinea pedis, he also has chloracne.  However, no examiner who conducted VA examination assigned a diagnosis of chloracne.  There is no record that any treating VA or non-VA provider assigned a diagnosis of chloracne.  The record reflects that the Veteran has a variety of skin disabilities other than tinea pedis, including scarring of the skin on the feet and calluses.  Questions as to the etiology and onset of these skin disorders are addressed in the Remand, below.  

However, the record is devoid of evidence that any clinical provider assigned a diagnosis of chloracne.  The Veteran is competent to state that he has certain manifestations of skin disability, to include areas of tenderness, skin discoloration, and raised areas.  However, the Veteran is not competent to assign a diagnosis of chloracne for those symptoms.  Moreover, the symptoms which the Veteran suggests support a diagnosis of chloracne have been noted by clinical providers, but attributed to diagnoses other than chloracne by those providers.  

The Board notes that, during the Veteran's 2016 testimony before the Board, the Veteran testified that, as far as he was aware, he did not have a current diagnosis of diabetes, although he believed that he "was once told" he had borderline diabetes.  The Veteran and his representative stated that the Veteran had "never been diagnosed with chloracne."  See February 2016 Travel Board Transcript (Tr.) at 16.

The preponderance of the clinical and lay evidence, including the Veteran's own lay assertions, establishes that the Veteran does not currently have a disability due to diabetes mellitus or chloracne.  Without a finding that the Veteran has a current medical diagnosis of or disability due to diabetes mellitus or chloracne, service connection for those disorders cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim).  The claims for service connection for diabetes mellitus and chloracne must be denied.  

3.  Entitlement to service connection of peripheral neuropathy of the bilateral upper and lower extremities

Service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent.  As noted in the Introduction, above, the Veteran served in Vietnam as a supply specialist.  He may be presumed to have been exposed to Agent Orange during that service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).

The Board notes that 38 C.F.R. § 3.309 (e) previously listed "acute and subacute peripheral neuropathy" as an enumerated disease and stated that this meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Effective September  6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  See 78 Fed. Reg. 54,763, "Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy."

VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had stated that, in order for the presumption to apply, the neuropathy must be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, early-onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  These amendments apply to claims received by VA on or after September 6, 2013, and to claims pending before VA on that date, and are applicable in this case.

The Veteran provided a report of 1989 private evaluation of the feet and a 1995 disability evaluation by a state.  The reports confirmed that the Veteran had foot pain, but no diagnosis of neuropathy or peripheral neuropathy was assigned.  

VA outpatient treatment records dated from 2001 to 2007 disclose multiple discussions of the Veteran's complaint of foot pain, but do not show that any provider assigned a diagnosis of peripheral neuropathy.

VA treatment records dated in October 2011 reflect that the Veteran's primary care provider noted that the Veteran had been seen in podiatry clinic.  It was noted that the podiatry provider attributed the Veteran's foot pain to a callus rather than to neuropathy.  The primary care provider, however, noted additional consideration of the possibility of a neuropathy.  However, as the Veteran received no benefit from Elavil or Gabapentin, and had side effects of those medications, the primary care provider again concluded that the Veteran's foot pain was not due to neuropathy.  A primary care note dated in August 2013 again stated that the Veteran's neurologic evaluation was normal, without neuropathy.

The examiner who conducted August 2013 VA examination noted that the Veteran claimed that he had diabetes as an explanation "for a long-standing problem with pain in his arms and legs," now claimed as peripheral neuropathy.  The examiner noted that the Veteran noted that no diagnosis of diabetes had been assigned, but reported that he had not been checked for diabetes.  The examiner explained that the Veteran had been "checked" for diabetes, but did not manifest diabetes.  

A VA physician reviewed the Veteran's claim of peripheral neuropathy based on the record in February 2015.  The reviewer summarized the evidence as including no indication that the Veteran manifested peripheral neuropathy in service or within one year following his last exposure to herbicides.  

There is no dispute that the Veteran complains of pain in the feet bilaterally.  However, there is no medical evidence that a diagnosis of peripheral neuropathy has been assigned for the Veteran's complaints of foot pain.  The Veteran's providers and examiners have attributed foot pain to disabilities other than peripheral neuropathy, to include warts, bunions, scar tissue, and callosities, but no diagnosis of peripheral neuropathy is confirmed in a VA examination report or in records of VA outpatient treatment associated with the electronic claims files on appeal.

There is no clinical evidence that a provider has confirmed a diagnosis of peripheral neuropathy.  The clinical evidence establishes that the Veteran has not manifested a transient or chronic neuropathy chronically since his service discharge in 1969.  The February 2015 medical opinion establishes that, if the Veteran now has a diagnosis of peripheral neuropathy, that neuropathy does not meet the definition of an early-onset peripheral neuropathy for which a presumption of service connection is applicable.  

However, the Board notes the Veteran's testimony at his 2016 hearing that peripheral neuropathy has been diagnosed.  The Veteran is competent to report that such diagnosis has been assigned.  However, there is no new evidence that the Veteran has competence to state a medical opinion as to the etiology or onset of peripheral neuropathy, if now diagnosed.  The clinical evidence overwhelmingly establishes that peripheral neuropathy, if now present, was not of early onset, has not been chronic and continuous since the Veteran's service discharge, and may not be attributed to diabetes mellitus or chloracne, which the Veteran testified had not been diagnosed.  Therefore, the Veteran's testimony does not raise any theory of service connection for peripheral neuropathy which is not addressed in the evidence and development of record.  

The preponderance of the evidence is against the claim for service connection for peripheral neuropathy, either as incurred during service, or as chronic since service, or which may be presumed related to exposure to herbicides in service.  38 U.S.C.A. § 5107(b).  Since the preponderance of the evidence is against service connection on an applicable basis, the claim must be denied.  

4.  Claim for an effective date prior to April 12, 2007, for the grant of service connection for tinea pedis

In general, the effective date for the grant of nonservice-connected pension based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p)(2015).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413, 421 (1999).

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  

If an award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  This provision for assignment of an effective date is not applicable in this case, as the Veteran has not alleged, and the record does not reveal, any liberalizing change applicable to the claim for service connection for tinea pedis.  

In this case, the RO based its effective date on a statement received from the Veteran on April 12, 2007.  In that statement, the Veteran specified that he wanted to reopen a claim for service connection for "jungle rot," among other disabilities of the feet.  The Veteran appears to contend, in essence, that he is entitled to an effective date prior to April 12, 2007, for the grant orf service connection for tinea pedis because he has had this foot disability since his service discharge.  

The record shows that the Veteran submitted claims for service connection for jungle rot or other disability of the feet within the first year following his service discharge, but that claim was denied, and no appeal was taken.  An appeal for service connection for plantar warts was denied by the Board in 1995.  A request to reopen a claim for service connection for plantar warts was denied in June 2002 and again in March 2004.  The Board does not find any claim for service connection for tinea pedis, jungle rot, or athlete's foot that remained pending, without denial, prior to June 2, 2006.  These denials were final, and cannot serve as a formal or informal claim for service connection for tinea pedis prior to April 12, 2007. 

In May 2006, the Veteran submitted a list of providers who had treated him for foot pain, but that statement incudes no specific reference to or information about a skin disability of the feet or to jungle rot or athlete's foot.  The Veteran also submitted a VA Form 9 stating he was seeking service connection for "feet condition."  The Veteran was notified on May 18, 2006, that service connection for bilateral plantar warts was denied in 2004 and the May 2006 statement was not a timely appeal of that denial.  Although the May 2006 VA Form 9 did not define the "feet condition" for which service connection was sought, VA clearly notified the Veteran that same month that the RO considered the statement as a claim limited to plantar warts only, and the Veteran did not disagree.  Therefore, the Board agrees with the RO that the May 2006 VA Form 9 did not raise a new request to reopen a claim for service connection for tinea pedis.  

On June 2, 2006, the Veteran submitted a statement indicating, "I disagree with your decision in denying my claim for bilateral plantar warts on both feet[,] also jungle rot which I have had since Vietnam."  In early January 2007, the Veteran again indicated that he had been filing claims for "jungle rot" and other disorders of both feet.  The Board finds that each of these statements raised at least an informal request to reopen the claim for service connection for a skin disability of the feet other than plantar warts.  

By a statement received in April 12, 2007, the Veteran specifically identified several foot disorders other than plantar warts for which he wished to seek service connection or reopen claims for service connection.  A claim for "jungle rot," which the RO interpreted as a claim for service connection for tinea pedis, was included.  That date was set as the date of the new request to reopen the claim for service connection for tinea pedis.

However, the Board interprets the June 2, 2006, statement as at least an informal request to reopen the claim for service connection for "jungle rot."  The Board finds that June 2, 2006, but no earlier date, is the appropriate effective date for the grant of service connection for tinea pedis.  

As explained at length above, each claim for service connection for tinea pedis or request to reopen a claim for that foot disability prior to June 2, 2006, was the subject of a final denial, and there was no informal claim for service connection for or informal request to reopen a claim for service connection for tinea pedis prior to June 2, 2006.  

Resolving any reasonable doubt as to the interpretation of the statement received from the Veteran on June 2, 2006 in the Veteran's favor, the Board finds that the date of receipt of that statement, but no earlier statement, may be set as the effective date for a grant of service connection for tinea pedis.  


ORDER

The claim for service connection for an acquired psychiatric disorder, diagnosed as a depressive disorder or PTSD, is granted.  

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied.

Entitlement to service connection for a skin disability other than tinea pedis, claimed as chloracne, is denied.

An effective date of June 2, 2006, but no earlier is awarded for the grant of service connection for tinea pedis, subject to law and regulations governing the effective date of an award of compensation. 


REMAND

During his hearing, the Veteran testified to his belief that his plantar warts, corns, bunions, calluses, and fungal infections of the skin of the feet and of the toenails were all symptoms of his service-connected tinea pedis.  The April 2007 claim reflects that the Veteran sought reopening of claims for service connection for five identified foot disorders: plantar warts, corns, bunions, calluses, and "jungle rot."  The June 2007 rating decision denied two claims, with one claim characterized as a request to reopen service connection for plantar warts, and the second characterized as reopening of a claim for service connection for a fungal infection of the feet, "also claimed as jungle rot, corns and bunions."  

The provider who conducted September 2011 VA examination opined that the Veteran "has tinea pedis since 1966."  The examiner further opined that the Veteran's "foot fungus problems claimed as jungle rot, corns, and callus" was "at least as likely as not occurred during his active military service [and] has been persistent."  Unfortunately, the examiner did not make it clear whether the medical diagnosis of "tinea pedis" which began in 1966 included each symptom listed by the Veteran (corns, calluses, jungle rot), or whether the examiner simply used that terminology to restate what the Veteran was claiming.  

The August 2012 rating decision granted service connection for "tinea pedis (claimed as jungle rot, corns, and bunions)."  In evaluating disability resulting from the service-connected "tinea pedis" the RO considered only topical skin treatments and the extent of the topical skin area affected.  The Veteran contends that his service-connected "tinea pedis" includes scars, pain, and systemic manifestations of calluses and bunions.  The Board further notes that the Veteran contends that scars, pain, calluses, and bunions are unrelated to diagnosed pes planus.  See February 1966 induction examination (noting diagnosis of pes planus on induction).  Clarification of the manifestations and symptoms encompassed by the medical diagnosis of "tinea pedis" is required, to include obtaining medical opinion clarifying the onset and etiology of foot disabilities identified as fungal infection of the toenails (onychomycosis), deep calluses, diffuse callus formation, scars, xerosis, bunions, or other foot disorders which have been medically identified.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA podiatric treatment records, foot x-rays, and other VA outpatient treatment records potentially relevant to the claim that service-connected tinea pedis includes manifestations other than fungal infection of the skin, and warrants an increased rating or that separate grants of service connection for other medically-separable foot disabilities are warranted.  

Afford the Veteran an opportunity to identify or submit additional lay or medical evidence as to onset, etiology, chronicity, or other facts relevant to a separate grant of service connection for foot disability not included in service-connected tinea pedis or for a higher rating for tinea pedis.

The Veteran should be afforded VA foot examination by an appropriate provider.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner should provide the following:

a. Identify all foot conditions present,
b. Identify all manifestations and symptoms, including severity of the symptoms, of the Veteran's service-connected tinea pedis,
c. Identify all manifestations and symptoms for each foot condition diagnosed, if any, other than tinea pedis,
d. For each diagnosed foot disability other than tinea pedis, the examiner should provide an opinion as to whether it is at least as likely as not that the symptoms or disability were incurred in or permanently aggravated during or as a result of the Veteran's service or his tinea pedis.  

4.  Then, the AOJ should review the record, including the examination report, to confirm that the examination report is complete and that the complex questions raised by the Veteran's contentions have been addressed fully by the examiner.  After taking any further development deemed appropriate, readjudicate the claims on appeal.  If a benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


